Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/352,058, the amendments filed on 2/4/2021 and 6/24/2021 are herein acknowledged. Claims 1-9 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of the RCE filed on 3/18/2021 has been entered with amendments filed on 2/4/2021 and 6/24/2021.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US20120047346) in view of Arakawa et al. (US 2003/0204597) and Minamiura (US 2015/0242145).
 	As per claim 1. A storage system including a storage node (Kawaguchi: Fig. 4, storage subsystem 100) 
having a processor (Kawaguchi: Fig. 4, CPU 102) 
and at least two storage devices storing data, wherein a first storage device and a second storage device having different performances are included in the storage system (Kawaguchi: "FIG. 3 illustrates the configuration of the tiered thin provisioning pool 110 of each frontend storage subsystem and the relation between the frontend storage subsystems 100. The tiered thin provisioning pool 110 includes one or more RAID groups 112. The RAID groups 112 can be categorized into one or more types of tier, such as RAID groups 112-1,112-2,112-3,112-4,112-6 and so on. Each type of RAID groups has certain characteristics in reliability, availability, performance, capacity, cost, connection protocol, and physicality. Examples include RAID Level, RPMs of HDD, type of media, location (internal/external) and so on. The frontend storage subsystem 100 can use volumes on an external storage subsystem as its own RAID group by an external volume mount function. As seen in FIG. 3, the backend volume 231 is mounted as RAID group 112-5 by the external volume mount function, and the cross mount volume 132 is mounted as RAID group 112-6 by the external volume mount function. The tiered thin provisioning pool 110 is divided to a plurality of tiers. The details of the configuration and control method are described in FIG. 8 and FIG. 9 as described below" (paragraph 0078)), 
the processor manages a volume having a storage region to which the storage device is allocated and performs an input/output of data for the first storage device and the second storage device via the volume (Kawaguchi: Fig. 9; "FIG. 4 illustrates an exemplary configuration of the frontend storage subsystem 100. It includes a storage controller 101 and disks 106. The storage controller 101 has a CPU 102, a memory 103, host interfaces 104, disk interfaces 105, a management server interface 107, and disks 106. The CPU 102 controls the storage subsystem using the control programs and control tables in the memory 103. The memory 103 stores data, programs, and tables, and includes cache area 103-0, Disk Management Table 103-1, Tiered Pool Management Table 103-2, Volume Management Table 103-3, Page Management Table 103-4, Performance Monitor Program 103-5, Volume I/O Control Program 103-6, Disk I/O Control Program 103-7, Page Control Program 103-8, and Volume Migration Control Program 103-9" (paragraph 0081)), 
the processor calculates an input/output frequency relating to the input or/and the output of the data for each storage region and manages volume configuration relating to an allocation amount of each of the first and second storage devices to the volume (Kawaguchi: "FIG. 29 shows an example of the sequence of volume provisioning from the integrated storage pool 600. The sequence includes the following procedures. In procedure S2-1, the user inputs volume configuration to the integrated storage pool management server 300, including, for example, capacity, QoS (Tier 611 selection), and connected host configuration. In procedure S2-2, the integrated storage pool management server 300 selects the setting of network zone, suitable storage subsystem, and suitable tier (Tier 111) from the current resource status of each frontend storage subsystem 100. The integrated storage pool management server 300 orders the frontend storage subsystems 100a and 100b to provision host volumes 131 with configuration of the aforesaid generated configuration. The integrated storage pool management server 300 orders the host 500 to mount the provisioned host volumes 131. In procedure S2-3, the frontend storage subsystem 100 transfers the configuration information of the tiered thin provisioning pool 110. In procedure S2-4, the frontend storage subsystem 100 establishes the host volumes 131 with the designated configuration. In procedure S2-5, the host volumes 131 are provisioned. In procedure S2-6, the host 500 establishes a volume connection with the designated host volume 131" (paragraph 0131); "FIG. 39 shows an example of the sequence of resource information gathering from each frontend storage subsystem 100. In procedure S5-I, the integrated storage pool management server 300 periodically requests resource information from each frontend storage subsystem 100. In procedure S5-2, the frontend storage subsystem 100 reports the resource information to the integrated storage pool management server 300. The information includes I/O workload (transaction and so on), tier usage ( capacity, I/O locality and so on), and I/O performance (I/O rate, cache hit rate and so on)" (paragraph 0144)), 
a management unit acquires the input/output frequency from the processor and generates distribution information of the input/output frequency in each … volume …, (Kawaguchi: Fig. 11; "FIG. 39 shows an example of the sequence of resource information gathering from each frontend storage subsystem 100. In procedure S5-I, the integrated storage pool management server 300 periodically requests resource information from each frontend storage subsystem 100. In procedure S5-2, the frontend storage subsystem 100 reports the resource information to the integrated storage pool management server 300. The information includes I/O workload (transaction and so on), tier usage (capacity, I/O locality and so on), and I/O performance (I/O rate, cache hit rate and so on). FIG. 40 shows the flow of data, information, and order to migrate capacity pages to change the tier. The Performance Monitor Program 103-5 reports workload and actual performance information to the Integrated Storage Pool Monitor Program 303-1. The information includes I/O workload, I/O latency, read/write rate, hit rate, and disk latency. The Tiered Pool Management Table 103-2 reports resource usage information of each tier to Integrated Storage Pool Monitor Program 303-1. The information includes tier status and tier usage. The Volume Management Table 103-3 reports resource usage information of each volume to the Integrated Storage Pool Monitor Program 303-1. The information includes volume status, volume usage, and volume workload" (paragraphs 0144-145)), 
and the management unit … determines performance of the volume for each of the at least two storage devices on the basis of the analysis of distribution information of the input/output frequency … in the volume and the volume configuration of the storage device of each performance to the volume (Kawaguchi: "FIG. 13 illustrates an example of the table structure of the System Information Table 303-3. This table stores information about the actual performance and current workload of the system except storage. This information is useful for selecting the method to rebalance the storage resource among the frontend storage subsystems 100 and backend storage subsystems 200" (paragraph 0102); paragraphs 0144-145) but does not expressly disclose .
	Kawaguchi does not expressly disclose the input/output frequency in each of the at least two storage devices comprising the volume to which priority is set… the distribution information is aligned based on input/output frequency for a plurality of storage areas per storage device of the volume, and… analyzes the distribution information for each of the priorities and each of the volume, and determines performance of the volume for each of the at least two storage devices on the basis of the analysis of distribution information of the input/output frequency in the priority of  in the volume. 
	With respect to the limitations the input/output frequency in each of the at least two storage devices comprising … the distribution information is aligned based on input/output frequency for a plurality of storage areas per storage device of the volume, and… analyzes the distribution information … and each of the volume, and determines performance of the volume for each of the at least two storage devices on the basis of the analysis of distribution information of the input/output frequency …  in the volume, Arakawa teaches [“if the storage subsystem 100 has the disk unit 550 (disk unit A) characterized by small capacity and high speed, and the disk unit 550 (disk unit B) characterized by large capacity and low performance, the storage subsystem 100 relocates the logical volume 500 storing data of high access frequency to the disk unit A, and relocates the logical volume 500 storing data of low access frequency to the disk unit B. This permits the storage subsystem 100 to store data in a manner that suits performance.” (par. 0096; see pars. 0097, 0202, 0218)].
Kawaguchi and Arakawa are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Kawaguchi to include the input/output frequency in each of the at least two storage devices comprising … the distribution information is aligned based on input/output frequency for a plurality of storage areas per storage device of the volume, and… analyzes the distribution information … and each of the volume, and determines performance of the volume for each of the at least two storage devices on the basis of the analysis of distribution information of the input/output frequency …  in the volume as taught by Arakawa since doing so would [“optimize performance” (par. 0202)].
	The combination of Kawaguchi and Arakawa does not expressly disclose the volume to which priority is set… analyzes the distribution information for each of the priorities…  in the priority of  in the volume; however, regarding these limitations, Minamiura teaches [“a plurality of storage devices individually including a first storage area storing data, and a second storage area storing same data as part of the data stored in the first storage area, and configured to distributedly store a plurality of data belonging to a same management unit; and a control unit configured to set a use ratio for each of the management units on the second storage areas included in the plurality of storage devices based on a priority set for each of the management units” (Abstract) “In the example in FIG. 1, a priority "High" is set to the management unit V1, and a priority "Low" is set to the management unit V2. That is to say, the priority P of the management unit V1 is higher than the priority P of the management unit V2.” (par. 0036) “The control unit 12 sets a higher use ratio as the priority P is higher, for example. In the example in FIG. 1, the use ratio of the management unit V1 having a high priority P is set to 3, and a use ratio of the management unit V2 having a low priority P is set to 1. Assuming that the second storage areas to be used are R23 and R24, for example, it becomes possible to store the three pieces of data A1, A2, and A3, which belong to the management unit V1, into the second storage areas, and to store one piece of data B1 belonging to the management unit V2 into the second storage area.” (par. 0037)]. 
Kawaguchi, Arakawa and Minamiura are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kawaguchi and Arakawa to include the volume to which priority is set… analyzes the distribution information for each of the priorities…  in the priority of  in the volume as taught by Minamiura since doing so would provide the benefits of [enhancing performance and the speed of access to the data (pars. 0039-0040)].
Therefore, it would have been obvious to combine Kawaguchi, Arakawa and Minamiura for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 2. Kawaguchi teaches wherein the storage system has a plurality of storage nodes connected to a network (Kawaguchi: Fig. 2, storage subsystems 100 and network 400), each of the plurality of storage nodes has the first storage device or/and the second storage device (Kawaguchi: Fig. 3, tiered thin provisioning pool 110), and the management unit acquires the volume configuration and the distribution information of the input/output frequency from processors of the plurality of storage nodes and determines the performance of the volume (Kawaguchi: "The management server interface 107 is an interface to connect to the integrated storage pool management server 300. It sends storage information received from the CPU 102 to the integrated storage pool management server 300, and receives orders from the integrated storage pool management server 300 and transfers them to the CPU 102" (paragraph 0083, lines 5-11); fig. 2, integrated storage pool mng. server 300).
As per claim 3. Kawaguchi teaches wherein the storage node can allocate a storage device of another storage node to the volume of the own node (Kawaguchi: "The frontend storage subsystem 100 stores data. The data is in a tiered thin provisioning pool 110 as an individual pool. The frontend storage subsystem 100 provides host volumes 131 to the hosts 500 and provides cross mount volume 132 to other frontend storage subsystems 100. The frontend storage subsystem 100 is connected to the hosts 500 and the integrated storage pool management server 300. The frontend storage subsystem 100 can connect to the backend storage subsystems 200 and can transfer data to/from the backend storage subsystems 200 via the network 401. The detail explanation is provided in FIG. 4 as described below. The backend storage subsystem 200 is connected to the frontend storage subsystems 100, and provides backend volumes 231 to the frontend storage subsystems 200" (paragraph 0075)).
As per claim 4. Kawaguchi teaches wherein the management unit is disposed in a management node connected to the network (Kawaguchi: Fig. 2, integrated storage pool mang. Server 300).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US20120047346) in view of Arakawa et al. (US 2003/0204597)
As per claim 9. A method of controlling a storage system including a storage node having a processor and at least two storage devices storing data, a first storage device and a second storage device having different performances being included in the storage system, the method comprising: causing the processor to manage a volume having a storage region to which the storage device is allocated and perform an input/output of data for the first storage device and the second storage device via the volume; causing the processor to calculate an input/output frequency relating to the input or/and the output of the data for each storage region and manage volume configuration relating to an allocation amount of each of the first and second storage devices to the volume; causing a management unit to acquire the input/output frequency from the processor and generate distribution information of the input/output frequency in each of the at least two storage devices comprising the  volume; aligning the distribution information based on input/output frequency for a plurality of storage areas per storage device of the volume, and6604264.1Applicant: HITACHI, LTD. Application No.: 16/352,058causing the management unit to determine performance of the volume for each of the at least two storage devices on the basis of the distribution information of the input/output frequency in the volume and the volume configuration of the storage device of each performance to the volume [The rationale in the rejection of claim 1 is herein incorporated for the combination of Kawaguchi and Arakawa. Note the additional limitations dealing with priority of the volumes required by claim 1 for which Minamiura was used are not required by claim 9.].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US20120047346) in view of Arakawa et al. (US 2003/0204597) and Minamiura (US 2015/0242145) as applied in the rejection of claim 1 above, and further in view of Dippenaar et al. (US20160127200).
As per claim 5. The combination of Kawaguchi, Arakawa, Minamiura does not teach wherein, when the performance of the volume is lower than a predetermined threshold, it is determined that the first storage device having high performance is insufficient; however, Dippenaar teaches wherein, when the performance of the volume is lower than a predetermined threshold, it is determined that the first storage device having high performance is insufficient (Dippenaar: "In at least some embodiments, a scaling policy may be included with a request to provision the storage volume. For example, a network-based interface, such as an API or GUI may be used to submit a provision request and define a scaling policy for the storage volume. A scaling policy may include one or more multiple conditions. For instance, the scaling policy may define different thresholds or alarms as well as the resulting scaling actions if met or triggered. For example, the amount of available storage capacity at the storage volume may have floor and/or ceiling thresholds which, if exceeded cause the amount of storage capacity in the storage volume to be increased or reduced accordingly. Similarly, in another example, the performance characteristics of the storage volume, such as the number of input/output operations per second (lOPs) at one or more storage devices that store portions (or all) of the storage volume. The scaling policy may define the action taken in response to a triggered alarm. For instance, the scaling policy may define a rate or amount at which a storage volume can be increased or decreased. In some embodiments, the scaling policy may indicate a number of replicas or nodes maintaining a portion (or all of) the storage volume, to indicate whether the volume should be redistributed. In some embodiments, the scaling policy may be defined in terms of costs thresholds, if the network-based data store is a storage service. In some embodiments, the scaling policy may be described and provided to a network-based data store using an API, such as by entering various information into multiple different request fields and/or message flags. A scaling policy may be defined using various human-readable and/or scripting techniques (e.g., XML or JSON). In various embodiments, the scaling policy may be modified, replaced, and or deleted. Scaling policies may be modified or removed by clients and/or the network-based provider, in at least some embodiments" (paragraph 0050)).
Kawaguchi, Arakawa, Minamiura and Dippenaar are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kawaguchi, Arakawa, Minamiura to include wherein, when the performance of the volume is lower than a predetermined threshold, it is determined that the first storage device having high performance is insufficient as taught by Dippenaar since doing so would provide the benefit of [Dippenaar: "In at least some embodiments, a scaling policy may be included with a request to provision the storage volume. For example, a network-based interface, such as an API or GUI may be used to submit a provision request and define a scaling policy for the storage volume. A scaling policy may include one or more multiple conditions. For instance, the scaling policy may define different thresholds or alarms as well as the resulting scaling actions if met or triggered. For example, the amount of available storage capacity at the storage volume may have floor and/or ceiling thresholds which, if exceeded cause the amount of storage capacity in the storage volume to be increased or reduced accordingly. Similarly, in another example, the performance characteristics of the storage volume, such as the number of input/output operations per second (lOPs) at one or more storage devices that store portions (or all) of the storage volume. The scaling policy may define the action taken in response to a triggered alarm. For instance, the scaling policy may define a rate or amount at which a storage volume can be increased or decreased. In some embodiments, the scaling policy may indicate a number of replicas or nodes maintaining a portion (or all of) the storage volume, to indicate whether the volume should be redistributed.
In some embodiments, the scaling policy may be defined in terms of costs thresholds, if the network-based data store is a storage service. In some embodiments, the scaling policy may be described and provided to a network-based data store using an API, such as by entering various information into multiple different request fields and/or message flags. A scaling policy may be defined using various human-readable and/or scripting techniques (e.g., XML or JSON). In various embodiments, the scaling policy may be modified, replaced, and or deleted. Scaling policies may be modified or removed by clients and/or the network-based provider, in at least some embodiments" (paragraph 0050)].
Therefore, it would have been obvious to combine Kawaguchi, Arakawa, Minamiura and Dippenaar for the benefit of creating the storage system as specified in claim 5.
As per claim 6. Kawaguchi teaches wherein the storage node has a plurality of volumes having different performances (Kawaguchi: "FIG. 3 illustrates the configuration of the tiered thin provisioning pool 110 of each frontend storage subsystem and the relation between the frontend storage subsystems 100. The tiered thin provisioning pool 110 includes one or more RAID groups 112. The RAID groups 112 can be categorized into one or more types of tier, such as RAID groups 112-1,112-2, 112-3,112-4, 112-6 and so on. Each type of RAID groups has certain characteristics in reliability, availability, performance, capacity, cost, connection protocol, and physicality. Examples include RAID Level, RPMs of HDD, type of media, location (internal/external) and so on. The frontend storage subsystem 100 can use volumes on an external storage subsystem as its own RAID group by an external volume mount function. As seen in FIG. 3, the backend volume 231 is mounted as RAID group 112-5 by the external volume mount function, and the cross mount volume 132 is mounted as RAID group 112-6 by the external volume mount function. The tiered thin provisioning pool 110 is divided to a plurality of tiers. The details of the configuration and control method are described in FIG. 8 and FIG. 9 as described below" (paragraph 0078)).
Kawaguchi does not teach the threshold is determined for each of the volumes having the different performances; however, Dippenaar teaches the threshold is determined for each of the volumes having the different performances (Dippenaar: "In at least some embodiments, a scaling policy may be included with a request to provision the storage volume. For example, a network-based interface, such as an API or GUI may be used to submit a provision request and define a scaling policy for the storage volume. A scaling policy may include one or more multiple conditions. For instance, the scaling policy may define different thresholds or alarms as well as the resulting scaling actions if met or triggered. For example, the amount of available storage capacity at the storage volume may have floor and/or ceiling thresholds which, if exceeded cause the amount of storage capacity in the storage volume to be increased or reduced accordingly. Similarly, in another example, the performance characteristics of the storage volume, such as the number of input/output operations per second (lOPs) at one or more storage devices that store portions (or all) of the storage volume. The scaling policy may define the action taken in response to a triggered alarm. For instance, the scaling policy may define a rate or amount at which a storage volume can be increased or decreased. In some embodiments, the scaling policy may indicate a number of replicas or nodes maintaining a portion (or all of) the storage volume, to indicate whether the volume should be redistributed. In some embodiments, the scaling policy may be defined in terms of costs thresholds, if the network-based data store is a storage service. In some embodiments, the scaling policy may be described and provided to a network-based data store using an API, such as by entering various information into multiple different request fields and/or message flags. A scaling policy may be defined using various human-readable and/or scripting techniques (e.g., XML or JSON). In various embodiments, the scaling policy may be modified, replaced, and or deleted. Scaling policies may be modified or removed by clients and/or the network-based provider, in at least some embodiments" (paragraph 0050)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US20120047346) in view of Arakawa et al. (US 2003/0204597), Minamiura (US 2015/0242145) and  Dippenaar et al. (US20160127200) as applied to claim 5 above, and further in view of Naito et al. (US20130080727).
As per claim 7. The combination of Kawaguchi, Arakawa, Minamiura and Dippenaar teaches wherein, in a first capacity in which the first storage device having the high performance in the volume configuration is allocated to the volume (Kawaguchi: "FIG. 1 illustrates an example of a management view of an information system in which the method and apparatus of the invention may be applied. The figure shows a summary of the configuration and functionality of the system. The information system includes a plurality of frontend storage subsystems 100 for storing data, a plurality of backend storage subsystems 200 for storage data, and a plurality of hosts 500. Each host 500 connects one or more host volumes 131 and sends I/Os to the host volumes 131. Some host volumes 131 may be shared by a plurality of hosts 500. Each host volume 131 provides a data storage area, and is provisioned from an integrated or system storage pool 600. The data of the host volume 131 is stored in the frontend storage subsystems 100 and/or backend storage subsystems 200" (paragraph 0070)).
The combination of Kawaguchi, Arakawa, Minamiura and Dippenaar does not teach when a ratio of the performance of the volume of the first capacity and the input/output frequency is smaller than a predetermined value, it is determined that the first storage device is insufficient; however, Naito teaches when a ration of the performance of the volume of the first capacity and the input/output frequency is smaller than a predetermined value, it is determined that the first storage device is insufficient (Naito: "Next, the structural ratio calculation program 360 calculates the capacity of pages for which the performance of the selected storage media sufficiently satisfies the IOPS (hereinafter referred to as the ideal capacity), on the basis of the information of the IOPS distribution obtained in step S100 and the IOPS limit for the storage media obtained in step S210 (S220). For example, assuming that the structural ratio calculation program 360 selects SATA in step S150, it identifies the capacity of pages (the number of pages) which requires the storage media with the performance of SATA and higher performance and for which the performance of SATA is sufficient, on the basis of the IOPS distribution shown in FIG. 8 and the IOPS limit for SATA as shown with the dashed line 1140" (paragraph 0108)).
Kawaguchi, Arakawa, Minamiura and Dippenaar and Naito are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kawaguchi, Arakawa, Minamiura and Dippenaar to include when a ration of the performance of the volume of the first capacity and the input/output frequency is smaller than a predetermined value, it is determined that the first storage device is insufficient as taught by Naito since doing so would provide the benefit of [Naito: "The structural ratio calculation program 360 is a computer program for calculating the structure of the storage media based on the IOPS distribution in response to a request entered by the user such as the system administrator to the input device 310. Specifically speaking, the structural ratio calculation program 360 identifies the structure of the storage media allocated to a designated logical volume, compares the identified storage media with information of the storage media actually retained by the user, creates a storage tiered having the calculated structure, and issues an instruction to the device management program 630, the storage media management program 640, and the dynamic tiered control program 660 for the storage apparatus 600 to execute processing such as migration of existing data. Processing of the structural ratio calculation program 360 will be explained later in detail" (paragraph 0065)].
Therefore, it would have been obvious to combine Kawaguchi, Arakawa, Minamiura and Dippenaar, and Naito for the benefit of creating the storage system as specified in claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US20120047346) in view of Arakawa et al. (US 2003/0204597), Minamiura (US 2015/0242145) and  Dippenaar et al. (US20160127200) as applied to claim 6 above, and further in view of Nasu et al. (US20120131302).
As per claim 8. The combination of Kawaguchi, Arakawa, Minamiura and Dippenaar does not teach wherein, when the first storage device is insufficient, the allocation of the first storage device to another volume is released and the released first storage device is allocated to the volume determined to be insufficient; however, Nasu teaches wherein, when the first storage device is insufficient, the allocation of the first storage device to another volume is released and the released first storage device is allocated to the volume determined to be insufficient (Nasu: "If determining that there are free pages, the processor 40 returns to the processing at the step Sll for performing the processing related to the other virtual volumes 82, on the other hand, if determining that there are no free pages necessary for satisfying the performance requirement, it performs, in order to allocate the pages allocated to the other virtual volumes 82 to another virtual volume 82, for example, the virtual volume 82 whose Tier boundary value has been adjusted to the Tier boundary value (3', the processing—processing B—for calculating the number of pages for satisfying the performance requirement (S15)" (paragraph 0107); "The processor 64 then performs processing for making the virtual volume 82 for which the Tier boundary value has been adjusted to the Tier boundary value y' release 15 pages, which are the pages to which SSDs 70 are allocated and processing for allocating 15 pages which are the pages to which SSDs 70 are allocated to the virtual volume 82 for which the Tier boundary value has been adjusted to the Tier boundary value |3'" (paragraph 0115); "Multiple types of storage devices which have different performance are appropriately allocated to multiple virtual volumes in accordance with the performance requirements of the respective virtual volumes. In cases where, among virtual volumes 82 for which response times have been specified, there is a [virtual volume] that has a shortage of pages to which SSDs 70 should be allocated and that does not satisfy the performance requirement when its Tier boundary value (3 is adjusted to Tier boundary value (3' and, if unallocated pages as the pages to which SSDs 70 should be allocated do not exist. Tier boundary value y or Tier boundary value a of another virtual volume is adjusted to Tier boundary value y' or the Tier boundary value a', and pages to which SSDs 70 are allocated are secured in the virtual volume 82 for which the Tier boundary value has been adjusted" (abstract)).
Kawaguchi, Arakawa, Minamiura and Dippenaar and Nasu are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kawaguchi, Arakawa, Minamiura and Dippenaar to include wherein, when the first storage device is insufficient, the allocation of the first storage device to another volume is released and the released first storage device is allocated to the volume determined to be insufficient as taught by Nasu since doing so would provide the benefit of [Nasu: If determining that there are free pages, the processor 40 returns to the processing at the step Sll for performing the processing related to the other virtual volumes 82, on the other hand, if determining that there are no free pages necessary for satisfying the performance requirement, it performs, in order to allocate the pages allocated to the other virtual volumes 82 to another virtual volume 82, for example, the virtual volume 82 whose Tier boundary value has been adjusted to the Tier boundary value |3', the processing—processing B—for calculating the number of pages for satisfying the performance requirement (S15) (paragraph 0107)].
Therefore, it would have been obvious to combine Kawaguchi, Arakawa, Minamiura, Dippenaar, and Nasu for the benefit of creating the storage system as specified in claim 8.
ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
Applicant's arguments filed on 2/4/2021 and 6/24/2021 have been fully considered but are moot in view of the new ground(s) of rejection.
Note that some of Applicant’s arguments filed on 2/4/2021 refer to features of the invention that are not being claimed. It is noted that the features upon which applicant relies (i.e., “the I/O frequency per page” and references to FIG. 15 of Applicant’s Specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-9 have received an action on the merits and are subject to a non-final rejection.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



July 16, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135